Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10567311 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 01/04/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 8 and 14 when taken in the context of the claims as a whole.  Specifically, the combination of a publisher for sharing messages on communications channels including one of email, social feed, instant messaging, or text messaging, with data items identified by objects in a database, with user input identifying a selection item, with identifying applicable to the item based on a user profile and item record one of the share actions for sharing using the publisher, with determining using a database useable communication channels for the identified share action, that the identified share action is inapplicable to a first one or more of the plurality of communication channels and that the identified share action is applicable to a second one or more of the plurality of communication channels, with a reference to the data item in a message in the publisher, with second data for illustrating status of first and second channels.
At best the prior arts of record, specifically, Chen et al. (US 20120109836 A1 hereinafter Chen) teaches servers and data stores with databases (see Fig. 1 ¶25). Chen further teaches a publisher for composing and sharing messages on channels (see Fig. 6B and ¶63). Chen further teaches checking share actions against lists as being inside or outside domains. (see Fig. 4C and ¶55). Chen further teaches data to display status of channels in a publisher see (Fig. 10A ¶102-
Newly cited art Schigel et al. (US 20090234876 A1) teaches sharing publisher that checks for privacy (see Fig. 2D and ¶55). Beechuk et al. (US 20150143248 A1) teaches sharing action based permission policy (see ¶158)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 14 as a whole.
Thus, claims 1, 8 and 14 are allowed over the prior art of record.
Claims 2-7, 9-13 and 15-20 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 01/04/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143